                                        Case 2:18-bk-20151-ER           Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50             Desc
                                                                         Main Document    Page 1 of 45


                                         1   SAMUEL R. MAIZEL (Bar No. 189301)
                                             samuel.maizel@dentons.com
                                         2   JOHN A. MOE, II (Bar No. 066893)
                                             john.moe@dentons.com
                                         3   TANIA M. MOYRON (Bar No. 235736)
                                             tania.moyron@dentons.com
                                         4   DENTONS US LLP
                                             601 South Figueroa Street, Suite 2500
                                         5   Los Angeles, California 90017-5704
                                             Tel: (213) 623-9300 / Fax: (213) 623-9924
                                         6
                                             Proposed Attorneys for the Chapter 11 Debtors and
                                         7   Debtors In Possession
                                                                     UNITED STATES BANKRUPTCY COURT
                                         8
                                                      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                         9
                                             In re                                            Lead Case No. 2:18-bk-20151-ER
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500




                                             VERITY HEALTH SYSTEM OF
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                              Jointly Administered With:
                                        11   CALIFORNIA, INC., et al.,                        CASE NO.: 2:18-bk-20162-ER
                                                                                              CASE NO.: 2:18-bk-20163-ER
         DENTONS US LLP




                                        12             Debtors and Debtors In Possession.     CASE NO.: 2:18-bk-20164-ER
           (213) 623-9300




                                                                                              CASE NO.: 2:18-bk-20165-ER
                                        13    Affects All Debtors                            CASE NO.: 2:18-bk-20167-ER
                                                                                              CASE NO.: 2:18-bk-20168-ER
                                        14                                                    CASE NO.: 2:18-bk-20169-ER
                                              Affects Verity Health System of                CASE NO.: 2:18-bk-20171-ER
                                               California, Inc.                               CASE NO.: 2:18-bk-20172-ER
                                        15    Affects O’Connor                               CASE NO.: 2:18-bk-20173-ER
                                              Affects Saint Louise Regional Hospital         CASE NO.: 2:18-bk-20175-ER
                                        16    Affects St. Francis Medical Center             CASE NO.: 2:18-bk-20176-ER
                                              Affects St. Vincent Medical Center             CASE NO.: 2:18-bk-20178-ER
                                        17    Affects Seton Medical Center                   CASE NO.: 2:18-bk-20179-ER
                                              Affects O’Connor Hospital Foundation           CASE NO.: 2:18-bk-20180-ER
                                        18    Affects Saint Louise Regional Hospital         CASE NO.: 2:18-bk-20181-ER
                                               Foundation
                                        19    Affects St. Francis Medical Center of
                                               Lynwood Foundation                             Chapter 11 Cases
                                        20    Affects St. Vincent Foundation
                                              Affects St. Vincent Dialysis Center, Inc.      DEBTORS’ APPLICATION FOR ENTRY OF
                                        21    Affects Seton Medical Center Foundation        AN ORDER AUTHORIZING EMPLOYMENT
                                              Affects Verity Business Services               OF CAIN BROTHERS, A DIVISION OF
                                        22    Affects Verity Medical Foundation              KEYBANC CAPITAL MARKETS INC., AS
                                              Affects Verity Holdings, LLC                   INVESTMENT BANKER TO THE DEBTORS
                                        23    Affects De Paul Ventures, LLC                  NUNC PRO TUNC TO THE PETITION DATE;
                                              Affects De Paul Ventures - San Jose            DECLARATION OF JAMES MOLONEY IN
                                        24     Dialysis, LLC                                  SUPPORT THEREOF
                                        25                   Debtors and Debtors In Possession. [No Hearing Required Unless Requested Pursuant to
                                                                                                Local Bankruptcy Rule 2014-1]
                                        26

                                        27               Verity Health System Of California, Inc. (“VHS”) and the above-referenced affiliated

                                        28   debtors, the debtors and debtors in possession in the above-captioned chapter 11 bankruptcy cases



                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 2 of 45


                                         1   (collectively, the “Debtors”), hereby file the Debtors’ Application for Entry of an Order

                                         2   Authorizing Employment of Cain Brothers, a division of KeyBanc Capital Markets Inc. as

                                         3   Investment Banker to the Debtors Nunc Pro Tunc to the Petition Date (this “Application”),

                                         4   pursuant to section 327(a) of title 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101,

                                         5   et seq. (the “Bankruptcy Code”),1 Rules 2014 and 2016(a) of the Federal Rules of Bankruptcy

                                         6   Procedure (the “Bankruptcy Rules”), and Rules 2014 and 2016(b) of the Local Bankruptcy Rules

                                         7   of the United States Bankruptcy Court for the Central District of California (the “LBR”), with

                                         8   compensation approved under § 328(a). As set forth in the notice concurrently filed herewith,

                                         9   any response or request for hearing must be filed and served on the Debtors’ counsel at the
                                        10   address provided at the top of this page and on the Office of the United States Trustee (the “U.S.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   Trustee”) not later than fourteen (14) days from the date of service of notice of this Application.
         DENTONS US LLP




                                        12   LBR 2014-1(b)(3)(E). In support of this Application, the Debtors further state as follows:
           (213) 623-9300




                                        13                                        I.     Jurisdiction and Venue

                                        14               1.   This Court has jurisdiction to consider and determine this matter pursuant to 28

                                        15   U.S.C. § 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

                                        16   is a core proceeding pursuant to 28 U.S.C. § 157(b).

                                        17                                         II.    General Background

                                        18               2.   On August 31, 2018 (“Petition Date”), the Debtors each filed a voluntary petition

                                        19   for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their
                                        20   businesses and manage their properties as debtors in possession as authorized by §§ 1107(a) and

                                        21   1108.

                                        22               3.   The Debtor VHS, a California nonprofit public benefit corporation, is the sole

                                        23   corporate member of the following five Debtor California nonprofit public benefit corporations

                                        24   that operate six acute care hospitals: O’Connor Hospital, Saint Louise Regional Hospital, St.

                                        25   Francis Medical Center, St. Vincent Medical Center, Seton Medical Center, and Seton Medical

                                        26   Center Coastside (collectively, the “Hospitals”) and other facilities in the state of California.

                                        27

                                        28   1
                                                 All references to “§” or “section” herein are to sections of the Bankruptcy Code.

                                                                                               -2-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 3 of 45


                                         1               4.    VHS, the Hospitals, and their affiliated entities operate as a nonprofit health care

                                         2   system, with approximately 1,680 inpatient beds, six active emergency rooms, a trauma center,

                                         3   eleven medical office buildings, and a host of medical specialties, including tertiary and

                                         4   quaternary care. Declaration Of Richard G. Adcock In Support of Emergency First-Day Motions,

                                         5   at 4, 12 (the “First Day Declaration”) [Docket No. 8]. On the Petition Date, the Debtors had

                                         6   approximately 850 inpatients. Id., at 6, 17. The scope of the services provided by the Verity

                                         7   Health System exemplified by the fact that in 2017, the Hospitals provided medical services to

                                         8   over 50,000 inpatients and approximately 480,000 outpatients. Id., at 4, 12.

                                         9               5.    On August 31, 2018, this Court entered an order authorizing the joint
                                        10   administration of the Debtors’ chapter 11 cases (the “Cases”) pursuant to Bankruptcy Rule
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   1015(b) and LBR 1015-1 and 9013-1(q).
         DENTONS US LLP




                                        12               6.    A detailed description of the Debtors’ businesses, capital structure, and the events
           (213) 623-9300




                                        13   leading to the commencement of these Cases is contained in the First Day Declaration.

                                        14               7.    On September 17, 2018, the U.S. Trustee appointed a statutory creditors’

                                        15   committee pursuant to § 1102 (the “Committee”).

                                        16               8.    No trustee or examiner has been appointed in these Cases.

                                        17                                            III.   Relief Requested

                                        18               9.    Pursuant to this Application, the Debtors seek entry of an order, pursuant to

                                        19   sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy Rule 2014(a) and LBR 2014-1,
                                        20   authorizing the employment and retention of Cain Brothers, a division of KeyBanc Capital

                                        21   Markets Inc. (“Cain Brothers”), as investment banker to the Debtors in connection with the

                                        22   commencement and prosecution of these Cases, nunc pro tunc to the Petition Date, as supported

                                        23   by the declaration of James Moloney (the “Moloney Declaration”), attached hereto, and in in

                                        24   accordance with the terms set forth in the Letter of Engagement, dated as of July 9, 2018, by and

                                        25   between the Debtors and Cain Brothers (the “Engagement Letter”), attached hereto as Exhibit A.

                                        26                                      IV.      Services to Be Rendered

                                        27               10.   The employment of Cain Brothers is appropriate and necessary to enable the

                                        28   Debtors to execute their duties as debtors and debtors in possession and effect their reorganization

                                                                                                -3-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER      Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                    Main Document    Page 4 of 45


                                         1   efforts. Subject to further order of this Court, Cain Brothers is prepared to render the following

                                         2   services in these Cases as investment banker to the Debtors:2

                                         3                   a.    M&A Transaction Services: Provide advice and assistance to the Debtors
                                                                   in connection with a possible sale, disposition, or other business transaction
                                         4                         or series of transactions involving all or a material portion of the equity or
                                                                   assets of the Debtors, whether directly or indirectly, and through any form
                                         5                         of transaction, including, without limitation, merger, reverse merger,
                                                                   liquidation, stock sale, asset sale, asset swap, recapitalization,
                                         6                         reorganization, consolidation, amalgamation, sale under § 363 (including
                                                                   pursuant to any “credit bid” made under § 363(k) and including under a
                                         7                         prenegotiated or prepackaged chapter 11 plan or other chapter 11 plan),
                                                                   spin-off, split-off, joint venture, strategic partnership, license, or other
                                         8                         similar transaction (any of the foregoing, an “M&A Transaction”);
                                         9                   b.    Financing Services: Provide advice and assistance to the Debtors in
                                                                   connection with any of the following (each, a “Financing”): (i) the
                                        10                         issuance, sale, and/or placement, whether in one or more public or private
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                   transactions or series of transactions, of (1) common equity, preferred
                                        11                         equity, hybrid, and/or equity-linked securities of the Debtors (regardless of
                                                                   when sold by the Debtors or their security holders), including, without
         DENTONS US LLP




                                        12                         limitation, convertible debt securities, and/or (2) notes, bonds, debentures,
           (213) 623-9300




                                                                   and/or other debt securities of the Debtors, including, without limitation,
                                        13                         mezzanine and asset-backed securities and debtor in possession financing
                                                                   or exit financing associated with a bankruptcy case, if any, and/or (ii) the
                                        14                         arrangement and/or placement of any new bank debt and/or other credit
                                                                   facility of the Debtors (i.e., any new bank debt and/or other credit facility
                                        15                         and not any existing indebtedness that is rolled or otherwise restructured in
                                                                   connection with a Restructuring (as defined below)). For the avoidance of
                                        16                         doubt, if a Financing is executed in more than one issuance or tranche, each
                                                                   such issuance or tranche shall be deemed a Financing for purposes of the
                                        17                         Engagement Letter;
                                        18                   c.    Restructuring Services: Provide advice and assistance to the Debtors in
                                                                   connection with analyzing, structuring, negotiating, and effecting, any
                                        19                         restructuring, reorganization, recapitalization, or modification of all or a
                                                                   portion of the Debtors’ outstanding indebtedness, including, without
                                        20                         limitation, through any offer by the Debtors with respect to any outstanding
                                                                   Debtors’ indebtedness, a solicitation of votes, approvals, or consents giving
                                        21                         effect thereto, the execution of any agreement giving effect thereto, or an
                                                                   offer by any party to convert, exchange, or acquire any outstanding
                                        22                         Debtors’ indebtedness or any similar balance sheet restructuring involving
                                                                   the Debtors (any of the foregoing, a “Restructuring”);
                                        23
                                                             d.    An M&A Transaction, a Financing and a Restructuring are each and
                                        24                         collectively hereinafter referred to as a “Transaction.” In connection with
                                                                   any Transaction, Cain Brothers will also provide the following services to
                                        25

                                        26   2
                                               To the extent there is any inconsistency between the summary of the Fee Structure set forth in
                                             this Application and the Fee Structure as set forth in the Engagement Letter, the terms of the
                                        27   Engagement Letter, as modified by any order of this Court, shall control. Capitalized terms used
                                             but not otherwise defined herein shall have the meanings ascribed to such terms in the
                                        28   Engagement Letter.

                                                                                            -4-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 5 of 45


                                         1                            the Debtors and the Debtors’ Board of Directors (the “Board”), as deemed
                                                                      appropriate and necessary by the Debtors and Cain Brothers:
                                         2
                                                                        i.    Assist the Debtors and the Board in establishing objectives for a
                                         3                                    Transaction;
                                                                       ii.    Identify and evaluate strategic alternatives consistent with the
                                         4                                    objectives and reflective of market conditions;
                                                                      iii.    Develop a strategy for conducting a Transaction process consistent
                                         5                                    with the objectives established by the Board;
                                                                      iv.     Develop a list of prospective strategic partners and buyers
                                         6                                    consistent with the objectives established by the Board;
                                                                       v.     Assist the Debtors and the Board in preparing marketing materials;
                                         7                            vi.     Contact and solicit interest from prospective parties to a
                                                                              Transaction;
                                         8                           vii.     Review and analyze all indications of interest and proposals that are
                                                                              received by the Debtors and assist the Debtors in negotiations with
                                         9                                    prospective parties to a Transaction; and
                                                                     viii.    Provide regular updates to the Debtors and the Board regarding the
                                        10                                    Transaction process.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               11.   It is necessary for the Debtors to employ Cain Brothers to render the foregoing
         DENTONS US LLP




                                        12   professional services. Therefore, the Debtors have requested that Cain Brothers perform the
           (213) 623-9300




                                        13   services set forth herein and, subject to this Court’s approval of this Application, Cain Brothers

                                        14   has stated its desire, willingness, and ability to act in these Cases and to render such professional

                                        15   services as investment banker to the Debtors.

                                        16               12.   The Debtors are or will be seeking to employ Berkeley Research Group, LLC

                                        17   (“BRG”) as Financial Advisors to the Debtors by a separate application. The Debtors believe the

                                        18   services Cain Brothers will provide will be complementary rather than duplicative of the services

                                        19   to be performed by BRG. The Debtors are very mindful of the need to avoid duplication of

                                        20   services and appropriate procedures will be implemented to ensure there is minimal duplication of

                                        21   effort as a result of Cain Brothers’ retention.

                                        22                            V.     Qualifications and Selection of Cain Brothers

                                        23               13.   As noted above, Cain Brothers is a division of KeyBanc Capital Markets Inc.

                                        24   (“KBCM”), a wholly-owned broker/dealer subsidiary of KeyCorp and an affiliate of KeyBank

                                        25   National Association. Cain Brothers was acquired in October 2017 by KBCM and prior to the

                                        26   KBCM acquisition was a privately-owned investment banking firm. Cain Brothers was founded

                                        27   in 1982 and for thirty-six years has been focused exclusively on providing investment banking

                                        28   services to the health care industry.       Currently, the Cain Brothers division of KBCM has

                                                                                               -5-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50             Desc
                                                                        Main Document    Page 6 of 45


                                         1   approximately 100 investment banking professionals and is headquartered in New York, New

                                         2   York with a major office in San Francisco and an additional office in Chicago, Illinois.

                                         3               14.   Cain Brothers’ primary banking focus is on mergers, acquisition and other change

                                         4   of control transactions, having advised clients on more than 175 M&A transactions in the health

                                         5   care sector since the beginning of 2012.        Cain Brothers has been an advisor in financial

                                         6   restructurings, capital raising, mergers, acquisitions, divestitures, and other engagements. Its

                                         7   investment banking professionals apply expert technical, analytical, and negotiating skills to

                                         8   structure transactions and resolve situations in which multiple stakeholders frequently have

                                         9   conflicting interests and objectives. Cain Brothers’ senior bankers are actively involved in the
                                        10   day-to-day activities throughout engagements from the initial planning of the sale strategy
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   through the negotiation and execution of each transaction.          Cain Brothers has developed
         DENTONS US LLP




                                        12   significant relevant experience and expertise regarding the sale and/or recapitalization of hospitals
           (213) 623-9300




                                        13   and hospital systems, has extensive experience in the healthcare space, and has an excellent

                                        14   reputation for investment banking services that it has rendered to various parties in interest in

                                        15   large and complex healthcare-related bankruptcy proceedings, including the following

                                        16   representative chapter 11 cases:      St. Vincent’s, Hawaii Medical Center, Texarkana, Forum,

                                        17   Doctor’s Healthcare and California Proton Treatment Center. Accordingly, Cain Brothers and the

                                        18   professionals it employs are well-qualified to represent the Debtors in the matters for which Cain

                                        19   Brothers is proposed to be employed.
                                        20               15.   In July 2018, Cain Brothers was employed by the Debtors in connection with their

                                        21   restructuring efforts.     During the course of their employment, Cain Brothers has become

                                        22   thoroughly familiar with the Debtors’ businesses, financial affairs, capital structure, and

                                        23   restructuring alternatives. Accordingly, Cain Brothers has the necessary background to deal

                                        24   effectively with the issues and problems that may arise in the context of the Debtors’ Cases and

                                        25   reorganization efforts.

                                        26               16.   Since its engagement, Cain Brothers has worked diligently on the matters for

                                        27   which proposes to be retained in these Cases and, as a result, has become uniquely situated to

                                        28   assist the Debtors. Cain Brothers has been working with the Debtors’ counsel and other advisors

                                                                                              -6-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50              Desc
                                                                       Main Document    Page 7 of 45


                                         1   since July 2018 and is familiar with the Debtors’ books, records, financial affairs, and personnel

                                         2   and is well-equipped to provide investment banking services to the Debtors. Cain Brothers is also

                                         3   familiar with the Debtors’ capital structure and material agreements and many of the potential

                                         4   financial and legal issues that may arise in the context of selling assets in these Cases.

                                         5   Accordingly, retaining Cain Brothers is an efficient and cost effective manner in which the

                                         6   Debtors may obtain necessary investment banking services.

                                         7               17.   An experienced investment banker, Cain Brothers fulfills a critical need that

                                         8   complements the services offered by the Debtors’ other restructuring professionals. The Debtors

                                         9   desire to employ Cain Brothers to act as the Debtors’ investment banker postpetition because,
                                        10   among other reasons, Cain Brothers focuses on the healthcare sector, has substantial expertise in
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   the sale, merger and financing of troubled healthcare businesses, and prepetition experience with
         DENTONS US LLP




                                        12   the Debtors’ operations and issues. Absent the retention of Cain Brothers as of the Petition Date,
           (213) 623-9300




                                        13   the Debtors will suffer immediate and irreparable harm because the services provided by Cain

                                        14   Brothers are necessary to an effective and efficient resolution of these Cases.

                                        15                                   VI.    Cain Brothers’ Compensation

                                        16               18.   Pursuant to § 328(a), the Debtors may retain Cain Brothers on any reasonable

                                        17   terms and conditions. The Debtors therefore request that, pursuant to § 328(a), compensation be

                                        18   granted in accordance with the Engagement Letter and not subject to review or evaluated under

                                        19   § 330.
                                        20               19.   As more fully described in the Engagement Letter, in consideration of the services

                                        21   provided, the Debtors have agreed to pay Cain Brothers as follows (the “Fee Structure”):3

                                        22                     (i)    Monthly Fee: A monthly fee of $150,000, payable for the remainder of the
                                                                      term of the Engagement Letter, due first business day of each month (the
                                        23                            “Monthly Fee”). Any Monthly Fee paid to Cain Brothers shall be credited
                                                                      once toward all Transaction Fees (as defined below) payable under the
                                        24                            Engagement Letter.
                                        25                     (ii)   M&A Fee: Promptly upon the consummation of an M&A Transaction, a
                                                                      non-refundable cash fee (an “M&A Fee”) equal to 1.00% of the Aggregate
                                        26

                                        27   3
                                               To the extent there is any inconsistency between the summary of the Fee Structure set forth in
                                             this Application and the Fee Structure as set forth in the Engagement Letter, the terms of the
                                        28   Engagement Letter shall control.

                                                                                              -7-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER        Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                      Main Document    Page 8 of 45


                                         1                           Transaction Value of such an M&A Transaction or in the case of an M&A
                                                                     Transaction involving a VHS Related Party an M&A Fee equal to 0.50% of
                                         2                           the Aggregate Transaction Consideration of such an M&A Transaction.

                                         3                   (iii)   Financing Fee: Promptly upon the consummation of a Financing involving
                                                                     a solicitation process from third-party lenders, except a Financing provided
                                         4                           by a VHS Related Party, a nonrefundable cash fee (a “Financing Fee”)
                                                                     equal to 0.75% of the total gross proceeds provided for in such Financing
                                         5                           from third-party lenders (including all amounts committed but not drawn
                                                                     down under credit lines, other indebtedness or other facilities). If a
                                         6                           Financing is provided by a VHS Related Party, the Financing Fee shall be
                                                                     equal to 0.375% of the total gross proceeds provided for in such Financing
                                         7                           from the VHS Related Party.

                                         8                   (iv)    Restructuring Fee:       Promptly upon the consummation of each
                                                                     Restructuring of each of the following Verity Affiliates, a non-refundable
                                         9                           fee (a “Restructuring Fee”) equal to:
                                        10                           a. $1,000,000 for St. Francis Medical Center;
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                           b. $400,000 for Seton Medical Center;
         DENTONS US LLP




                                        12                           c. $100,000 for Seton Medical Center Coastside;
           (213) 623-9300




                                        13                           d. $400,000 for O’Connor Hospital;

                                        14                           e. $100,000 for St. Louise Regional Hospital; and

                                        15                           f. $500,000 for St. Vincent Medical Center.

                                        16                   (v)     Transaction Fee: An M&A Fee, a Financing Fee and a Restructuring Fee
                                                                     are each and collectively hereinafter referred to as a “Transaction Fee.”
                                        17                           More than one Transaction Fee may come due under the Engagement
                                                                     Letter (including more than one M&A Fee and Financing Fee).
                                        18                           Notwithstanding the foregoing or anything to the contrary in the
                                                                     Engagement Letter, (a) to the extent a Transaction qualifies as both an
                                        19                           M&A Transaction and a Restructuring, Cain Brothers shall only be paid
                                                                     the higher of the M&A Fee and Restructuring Fee payable on account of
                                        20                           such Transaction and (b) the minimum M&A Fees for each M&A
                                                                     Transaction shall be as follows:
                                        21
                                                                     a. for transactions with less than $10 million in Aggregate Transaction
                                        22                              Value the minimum Transaction Fee shall be $150,000;

                                        23                           b. for transactions with Aggregate Transaction Value between $10 million
                                                                        and $24.999 million the minimum Transaction Fee shall be $350,000;
                                        24
                                                                     c. for transactions with Aggregate Transaction Value between $25 million
                                        25                              and $49.999 million, the minimum Transaction Fee shall be $500,000;

                                        26                           d. for transactions with Aggregate Transaction Value between $50 million
                                                                        and $149.999 million, the minimum Transaction Fee shall be
                                        27                              $1,000,000;

                                        28

                                                                                             -8-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50              Desc
                                                                       Main Document    Page 9 of 45


                                         1                            e. for transactions with Aggregate Transaction Value between
                                                                         $150 million and $249.999 million, the minimum Transaction Fee shall
                                         2                               be $1,500,000; and

                                         3                            f. for transactions with Aggregate Transaction Value in excess of
                                                                         $250 million, the minimum Transaction Fee shall be $2,000,000.
                                         4
                                                               (vi)   Out-of-Pocket Expenses: The Debtors agree to reimburse Cain Brothers
                                         5                            for all reasonable and approved out-of-pocket expenses incurred by Cain
                                                                      Brothers, except (a) travel expenses, including airfare, mileage
                                         6                            reimbursement, rental vehicles, hotels, meals and related expenses while
                                                                      traveling as part of this engagement, and (b) duplication or copying costs.
                                         7                            Cain Brothers shall be responsible for the first $50,000 of such out-of-
                                                                      pocket expenses. Approved expenses shall be reimbursable whether or not
                                         8                            a Transaction is consummated. If Cain Brothers is requested by the
                                                                      Debtors to engage legal counsel or third-party consultants or advisors, the
                                         9                            Debtors agree to promptly reimburse Cain Brothers for such expenses.
                                        10               20.   The Fee Structure in the Engagement Letter and above is consistent with the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   typical arrangement Cain Brothers and other investment banking firms enter into when rendering
         DENTONS US LLP




                                        12   similar services under similar circumstances and is the product of arm’s-length negotiations. The
           (213) 623-9300




                                        13   Fee Structure is consistent with Cain Brothers’ practices and no less favorable than the fee

                                        14   structure customarily employed by Cain Brothers and generally accepted by its clients. The

                                        15   Debtors believe the Fee Structure is reasonable, market-based, and designed to compensate Cain

                                        16   Brothers for its work in a fair and equitable manner. The Debtors believe the benefit of Cain

                                        17   Brothers’ services cannot be measured by reference to number of hours to be expended by Cain

                                        18   Brothers’ professionals.

                                        19               21.   In agreeing to seek Cain Brothers’ retention under § 328(a), the Debtors

                                        20   acknowledge that they believe that Cain Brothers’ general experience and expertise and its

                                        21   merger and acquisition capabilities will inure to the benefit of the Debtors in pursuing a

                                        22   Transaction, that the value to the Debtors of Cain Brothers’ services derives in substantial part

                                        23   from that expertise and experience and that, accordingly, the Fee Structure is reasonable

                                        24   regardless of the number of hours to be expended by Cain Brothers’ professionals in the

                                        25   performance of the services to be provided hereunder, and that the deferred fees shall not be

                                        26   considered to be “bonuses” or fee enhancements under applicable law.

                                        27               22.   Accordingly, Cain Brothers and the Debtors have agreed to the Fee Structure in

                                        28   anticipation that a substantial commitment of professional time and effort will be required, and

                                                                                              -9-

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 10 of 45


                                         1   because (a) Cain Brothers’ sizable commitment to the instant matters may foreclose other

                                         2   opportunities that would otherwise be available to Cain Brothers and (b) the actual time

                                         3   commitment required by Cain Brothers may vary considerably throughout the proceedings. Cain

                                         4   Brothers will maintain records to support and document actual and necessary costs and expenses

                                         5   incurred in connection with its services in these Cases. The Debtors respectfully request this

                                         6   Court excuse Cain Brothers from the requirement to maintain time records, provided that Cain

                                         7   Brothers will maintain a log of its activities with respect to potential sale transaction

                                         8   counterparties.

                                         9               23.   The Debtors request−and Cain Brothers understands−that all advisory fees and
                                        10   related costs incurred by the Debtors on account of services rendered by Cain Brothers in these
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   Cases will be paid as administrative expenses in accordance with the Bankruptcy Code and
         DENTONS US LLP




                                        12   applicable Orders entered in these Cases.
           (213) 623-9300




                                        13               24.   At the conclusion of these Cases, Cain Brothers will file an appropriate application

                                        14   seeking allowance of all fees and costs, regardless of whether interim compensation has been

                                        15   paid.

                                        16               25.   The Engagement Letter contains terms for indemnification, contribution, and

                                        17   exculpation, as set forth in Annex A of the Engagement Letter. The Debtors have agreed to

                                        18   indemnify Cain Brothers and each of its affiliates and the respective directors, officers, managers,

                                        19   members, partners, controlling persons, agents, counsel, and employees of Cain Brothers or any
                                        20   of its affiliates from or against any and all claims related to Cain Brothers’ actions or omissions

                                        21   during the course of the engagement, unless finally judicially determined by a court of competent

                                        22   jurisdiction that the actions or omissions resulted from Cain Brothers’ willful misconduct, gross

                                        23   negligence, or bad faith, as more fully set forth in Annex A of the Engagement Letter. The

                                        24   description of the exculpation, indemnification, and contribution terms of Annex A set forth in

                                        25   this paragraph is only a general summary; parties wishing to know the full terms of Annex A are

                                        26   directed to read the Engagement Letter.

                                        27

                                        28

                                                                                               - 10 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                 Desc
                                                                       Main Document    Page 11 of 45


                                         1                                    VII.    Cain Brothers’ Disclosures

                                         2               26.   As set forth above, Cain Brothers understands the provisions of §§ 327 and 328(a),

                                         3   Bankruptcy Rules 2014(a) and 2016, and LBR 2014-1(b) and 2016-1, which require, among other

                                         4   things, Court approval of the Debtors’ employment of it as investment banker.

                                         5               27.   Section 327(a) incorporates a general disinterestedness standard, and Bankruptcy

                                         6   Rule 2014 requires that an application for employment disclose all connections with the Debtors,

                                         7   their estates, the professionals, and the U.S. Trustee. Cain Brothers has conducted an extensive

                                         8   conflict search within its database and has not identified any actual conflicts and/or connections

                                         9   with any of the parties which would disqualify it from serving as financial advisor to the Debtors.
                                        10               28.   As described in detail in the Moloney Declaration, Cain Brothers has, among other
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   things, searched its client databases to determine whether it represents, or has represented, certain
         DENTONS US LLP




                                        12   of the Debtors’ creditors or other parties in interest in these proceedings, and/or matters wholly
           (213) 623-9300




                                        13   unrelated to these proceedings, and all potential associations are listed in the Moloney

                                        14   Declaration. Due to the size of Cain Brothers, its healthcare sector focus, and the healthcare

                                        15   aspects of these Cases, however, Cain Brothers may have represented certain of the Debtors’

                                        16   creditors or other parties in interest in matters wholly unrelated to these Cases. Except as may be

                                        17   described in the Moloney Declaration, Cain Brothers does not, to its knowledge, represent any

                                        18   party with an interest materially adverse to the Debtors or the estate.

                                        19               29.   Cain Brothers has not received and will not receive any lien or any other interest in
                                        20   property of the Debtors or of a third party to secure payment of its fees, but reserves the right to

                                        21   seek to surcharge collateral if appropriate. Cain Brothers intends to apply to this Court in

                                        22   conformity with the Bankruptcy Code and applicable rules, the guidelines for compensation and

                                        23   reimbursement for fees incurred and costs advanced in this matter and any orders of the Court

                                        24   governing application and allowance of compensation in these Cases.

                                        25               30.   Except as set forth in the Moloney Declaration, Cain Brothers: (a) does not have

                                        26   any prior connection with the Debtors, any creditors of the Debtors or their estates, any equity

                                        27   security holders, or any other party in interest in these Cases, or their respective attorneys or

                                        28   accountants (other than professional connections and relationships), or these Cases; (b) does not

                                                                                               - 11 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                   Desc
                                                                       Main Document    Page 12 of 45


                                         1   hold or represent an interest materially adverse to the estates or of any class of creditors or equity

                                         2   secured holders, by reason of any direct or indirect relationship to, connection with, or interest in,

                                         3   the Debtors or an investment banker for any security of the Debtors, or for any other reason;

                                         4   (c) as of the Petition Date, Cain Brothers was not a creditor, equity holder or insider of the

                                         5   Debtors or their estates; (d) Cain Brothers was not, within two (2) years before the Petition Date,

                                         6   a director, officer or employee of the Debtors; (e) Cain Brothers has not shared or agreed to share

                                         7   its compensation with any other person; (f) Cain Brothers has no prepetition claims against the

                                         8   Debtors; (g) Cain Brothers has not received a retainer; (h) Cain Brothers is not related to any

                                         9   judge of the United States Bankruptcy Court for the Central District of California, the United
                                        10   States Trustee, or to any person employed by the Office of the United States Trustee.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               31.   In view of the foregoing, the Debtors submit that Cain Brothers is a “a
         DENTONS US LLP




                                        12   disinterested person” as that term is defined in § 101(14), as modified by section 1107(b) and as
           (213) 623-9300




                                        13   required under § 327(a).

                                        14               32.   During the 90-day period prior to the commencement of these cases, Cain Brothers

                                        15   was paid in the ordinary course certain Monthly Fees under the Engagement Letter. Specifically,

                                        16   the Debtors paid the following amounts to Cain Brothers: (a) $150,000 on account of the July

                                        17   Monthly Fee and related expense reimbursements on July 7, 2018; (b) $150,000 on account of the

                                        18   August Monthly Fee and related expense reimbursements on August 14, 2018; (c) $150,000 on

                                        19   account of the September Monthly Fee and related expense reimbursements on August 30, 2018.
                                        20               33.   As set forth in the Moloney Declaration, if any new material facts or relationships

                                        21   are discovered or arise, Cain Brothers will provide the Court with a supplemental declaration. The

                                        22   Debtors believe that its employment of Cain Brothers upon the terms and conditions set forth

                                        23   above is in the best interest of the Debtors’ estates, its creditors, and other parties in interest.

                                        24                                        VIII.    Retroactive Relief

                                        25               34.   The Debtors request that this Application be approved nunc pro tunc to the

                                        26   Petition Date. In proper circumstances, the equitable aspects of bankruptcy proceedings permit

                                        27   the court to retroactively approve the employment of professionals. See, e.g., Atkins v. Wain,

                                        28   Samuel & Co. (In re Atkins), 69 F.3d 970, 974-76 (9th Cir. 1995); In re Mehdipour, 202 BR 474,

                                                                                               - 12 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                       Main Document    Page 13 of 45


                                         1   479 (9th Cir. B.A.P. 1996); Gowan v. Lefkas Gen. Partners No. 1017 (In re Lefkas Gen. Partners

                                         2   No. 1017), 153 B.R. 804, 808 (N.D. Ill. 1993).

                                         3               35.   The Debtors submit that retroactive approval of Cain Brothers’ retention is

                                         4   appropriate under the circumstances because of: (i) the short duration of time between the

                                         5   retention of Cain Brothers and the filing of this Application; and (ii) the need for Cain Brothers’

                                         6   services immediately after the Retention Date.

                                         7                                                IX.      Notice

                                         8               36.   Concurrent with the filing of this Application, the Debtors are providing notice of

                                         9   the Application to: (i) the U.S. Trustee; (ii) the Debtors’ secured lenders; (iii) counsel to Ally
                                        10   Bank, as administrative agent under the proposed debtor in possession financing; (iv) the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   Committee and its counsel; (v) the United States of America, and the State of California; and
         DENTONS US LLP




                                        12   (vi) all parties that filed with the Court and served upon the Debtors requests for notice of all
           (213) 623-9300




                                        13   matters in accordance with Bankruptcy Rule 2002(i) as of the date of this Application. The

                                        14   Debtors respectfully submit that, in light of the nature of the relief requested and the

                                        15   circumstances, no other or further notice need be provided.

                                        16                                          X.    No Previous Relief

                                        17               37.   No prior request for the relief sought herein has been made to this or any other

                                        18   court.

                                        19   ///
                                        20   ///

                                        21   ///

                                        22   ///

                                        23   ///

                                        24   ///

                                        25   ///

                                        26   ///

                                        27   ///

                                        28

                                                                                                - 13 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50           Desc
                                                                       Main Document    Page 14 of 45


                                         1                                           XI.    Conclusion

                                         2               WHEREFORE, the Debtors respectfully request an order (i) approving the employment

                                         3   and retention of Cain Brothers as investment banker to the Debtors, on the terms set forth in the

                                         4   Engagement Letter, nunc pro tunc to the Petition Date, (ii) approving the compensation of Cain

                                         5   Brothers at the expense of the Debtors’ estate on the terms set forth in the Engagement Letter,

                                         6   (iii) excusing Cain Brothers from maintaining time records with respect to the services to be

                                         7   rendered by Cain Brothers in these Cases, and (iv) granting such other and further relief as the

                                         8   Court deems just and proper.

                                         9
                                             Dated: September 29, 2018                          DENTONS US LLP
                                        10                                                      SAMUEL R. MAIZEL
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                                                JOHN A. MOE, II
                                        11                                                      TANIA M. MOYRON
         DENTONS US LLP




                                        12
           (213) 623-9300




                                                                                                By     /s/ Tania M. Moyron
                                        13                                                             Tania M. Moyron

                                        14                                                      Proposed Attorneys for the
                                                                                                Chapter 11 Debtors and
                                        15                                                      Debtors In Possession
                                        16

                                        17

                                        18

                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                            - 14 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50           Desc
                                                                        Main Document    Page 15 of 45


                                         1                                 DECLARATION OF JAMES MOLONEY

                                         2               I, James Moloney, hereby declare as follows:

                                         3               1.     I am a Managing Director at Cain Brothers (“Cain Brothers”), a division of

                                         4   KeyBanc Capital Markets Inc. (“KBCM”). I submit this declaration in support of the Debtors’

                                         5   Application for Entry of an Order Authorizing Employment of Cain Brothers, a division of

                                         6   KeyBanc Capital Markets Inc. as Investment Banker to the Debtors Nunc Pro Tunc to the Petition

                                         7   Date (the “Application”).4

                                         8               2.     Except as otherwise noted, I have personal knowledge of the matters set forth

                                         9   herein, and, if called as a witness, I would testify thereto. Certain of the disclosures herein,
                                        10   however, relate to matters within the personal knowledge of other professionals at KBCM and are
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   based on information provided by such professionals.
         DENTONS US LLP




                                        12                                 CAIN BROTHERS’ QUALIFICATIONS
           (213) 623-9300




                                        13               3.     I believe that Cain Brothers is uniquely qualified to advise the Debtors on the

                                        14   matters for which Cain Brothers is proposed to be employed in a cost-effective, efficient and

                                        15   expert manner.

                                        16               4.     As noted above, Cain Brothers is a division of KBCM, which is a wholly-owned

                                        17   broker/dealer subsidiary of KeyCorp and an affiliate of KeyBank National Association. KBCM

                                        18   reported total shareholders’ equity of $568.7 million as of December 31, 2017, based on its

                                        19   Annual Audit Report filed with the Securities and Exchange Commission and reported total
                                        20   revenues of $377 million for the fiscal year ended December 31, 2017. Cain Brothers was

                                        21   acquired in October 2017 by KBCM and prior to the KBCM acquisition was a privately owned

                                        22   investment banking firm. Cain Brothers was founded in 1982 and for thirty-six years has been

                                        23   focused exclusively on providing investment banking services to the health care industry.

                                        24   Currently, the Cain Brothers division of KBCM has approximately 100 investment banking

                                        25   professionals and is headquartered in New York, NY with a major office in San Francisco and

                                        26   additional office in Chicago, IL.

                                        27
                                             4
                                              All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
                                        28   such terms in the Application.

                                                                                               - 15 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER        Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                      Main Document    Page 16 of 45


                                         1               5.   Cain Brothers’ primary banking focus is on mergers, acquisition and other change

                                         2   of control transactions having advised clients on more than 175 M&A transactions in the health

                                         3   care sector since the beginning of 2012. Cain Brothers has been involved as advisor with respect

                                         4   to financial restructurings, capital raising, mergers, acquisitions, divestitures, and other advisory

                                         5   assignments.     Its investment banking professionals apply expert technical, analytical, and

                                         6   negotiating skills to structure transactions and resolve situations in which multiple stakeholders

                                         7   frequently have conflicting interests and objectives. Cain Brothers’ senior bankers are actively

                                         8   involved in the day-to-day activities throughout engagements from the initial planning of the sale

                                         9   strategy through the negotiation and execution of each transaction. Cain Brothers has developed
                                        10   significant relevant experience and expertise regarding the sale and/or recapitalization of hospitals
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   and hospital systems, has extensive experience in the healthcare space, and has an excellent
         DENTONS US LLP




                                        12   reputation for investment banking services that it has rendered to various parties in interest in
           (213) 623-9300




                                        13   large and complex healthcare-related bankruptcy proceedings, including the following

                                        14   representative chapter 11 cases:     St. Vincent’s, Hawaii Medical Center, Texarkana, Forum,

                                        15   Doctor’s Healthcare and California Proton Treatment Center. Moreover, Cain Brothers’ extensive

                                        16   healthcare sector experience includes being involved as advisors with respect to the raising of

                                        17   capital, mergers, acquisitions, and divestitures for companies in this space. Accordingly, Cain

                                        18   Brothers and the professionals it employs are well qualified to represent the Debtors in the

                                        19   matters for which Cain Brothers is proposed to be employed.
                                        20               6.   Cain Brothers, moreover, has been engaged by the Debtors since June 2018 and, as

                                        21   a result, is familiar with the Debtors’ corporate and capital structure, management and business

                                        22   operations.5 In addition, Cain Brothers advised the Debtors prior to the Petition Date regarding,

                                        23   among other things, the identification of potential buyers of some or all of the Verity hospitals

                                        24   and related assets, and commenced discussions with those potential buyers.            Cain Brothers

                                        25   assisted Verity in preparing a Confidential Information Memorandum and organized an online

                                        26

                                        27   5
                                               Also, Cain Brothers was previously engaged by Verity Health System and its affiliates for
                                             certain buy-side advisory services in 2016. The engagement ended in 2017 and is unrelated to
                                        28   these Cases.

                                                                                             - 16 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER        Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                      Main Document    Page 17 of 45


                                         1   data site to share information with potential buyers. Beginning in July 2018, Cain Brothers

                                         2   contacted over 110 strategic and financial buyers to solicit their interest in exploring a transaction

                                         3   regarding the Debtors and has assisted in the Debtors in making significant progress toward

                                         4   completing sales. Specifically, as of the time just prior to the Petition Date, as a result of its

                                         5   ongoing and broad marketing process, Cain Brothers had received 11 indications of interest and

                                         6   expects to receive additional proposals.       Shortly after the Petition Date, the Debtors, in

                                         7   consultation with Cain Brothers and their other advisors, anticipate selecting an offer from one or

                                         8   more stalking horse bidders to acquire some or substantially all of the Debtors’ assets through a

                                         9   sale under § 363 of the Bankruptcy Code. Cain Brothers thus is both well qualified and uniquely
                                        10   able to advise the Debtors in these Cases.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11                          CONNECTIONS WITH PARTIES IN INTEREST
         DENTONS US LLP




                                        12               7.   To check potential connections with the Debtors and other parties in interest in
           (213) 623-9300




                                        13   these Cases, Cain Brothers has searched to determine whether KBCM (of which Cain Brothers is

                                        14   a division) has any relationships with the entities identified by the Debtors and its representatives

                                        15   as potential parties in interest listed on Exhibit B hereto (the “Potential Parties in Interest”).

                                        16   Specifically, the names of the Potential Parties in Interest were entered into a database containing

                                        17   the names of KBCM’s current and former investment banking clients. To the extent that this

                                        18   inquiry has revealed that certain Potential Parties in Interest were current or former investment

                                        19   banking clients of KBCM within the past three years, these parties have been identified on a list
                                        20   annexed hereto as Exhibit C (the “Client Match List”). Through the information generated from

                                        21   the aforementioned inquiry and through follow-up inquiries to KBCM professionals responsible

                                        22   for certain clients listed on the Client Match List, Cain Brothers has determined that KBCM’s

                                        23   representation of the clients on the Client Match List, concerned matters unrelated to the Debtors.

                                        24   As to the Potential Parties in Interest not identified on the Client Match List, KBCM has not been

                                        25   employed by or rendered advisory services to any such parties within the past three years.

                                        26   However, there are almost 8,000 vendors who do business with the Debtors. If Cain Brothers

                                        27   uncovers any additional connections, make subsequent disclosures of those connections promptly.

                                        28

                                                                                             - 17 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 18 of 45


                                         1               8.    As part of its diverse activities, KBCM is involved in numerous cases, proceedings,

                                         2   and transactions involving many different attorneys, accountants, investment bankers, and

                                         3   financial consultants, some of whom may represent claimants and parties in interest in these Cases.

                                         4   Further, KBCM has in the past, and may in the future, advise and/or be represented by several

                                         5   attorneys, law firms and other professionals, some of whom may be involved in these Cases.

                                         6   Finally, KBCM has in the past, and will likely in the future, be working with or against other

                                         7   professionals involved in these Cases in matters wholly unrelated to these Cases. Based upon our

                                         8   current knowledge of the professionals involved in these Cases, and to the best of my knowledge,

                                         9   none of these business relationships constitute interests adverse to the interests of the Debtors’
                                        10   estates or of any class of creditors in matters upon which Cain Brothers is to be employed, and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   none are in connection with the Debtors.
         DENTONS US LLP




                                        12               9.    As noted above, KBCM is a national investment banking firm with broad activities
           (213) 623-9300




                                        13   covering, in addition to its investment banking and financial advisory practice, underwriting of

                                        14   equity and debt securities, as well as trading in equities and corporate bonds. With thousands of

                                        15   customer accounts and relationships and transactions around the world, it is possible that one or

                                        16   more of KBCM’s clients or a counterparty to a securities transaction may hold a claim or interest

                                        17   or otherwise be Potential Parties in Interest in these Cases and that KBCM and/or its affiliates may

                                        18   have other business relationships and/or connections with such Potential Parties in Interest. Further,

                                        19   as a market maker in equity securities as well as a trader of corporate bonds, including those of
                                        20   creditors or parties in interest in these Cases, KBCM regularly enters into securities transactions

                                        21   with other registered broker-dealers as a part of its daily activities. Some of the counterparties to

                                        22   these transactions may be creditors or other parties in interest in these cases. Cain Brothers

                                        23   believes that none of these business relationships constitute interests adverse to the interests of the

                                        24   Debtors’ estates or of any class of creditors in matters upon which Cain Brothers is to be

                                        25   employed, and none are in connection with these Cases.

                                        26               10.   In addition, as of the date hereof, KBCM and its affiliates have thousands of

                                        27   employees across the country. It is possible that certain of KBCM’s and its affiliates’ respective

                                        28   directors, officers and employees may have had in the past, may currently have, or may in the

                                                                                              - 18 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                 Desc
                                                                       Main Document    Page 19 of 45


                                         1   future have connections to (i) the Debtors, (ii) the Potential Parties in Interest and/or (iii) funds or

                                         2   other investment vehicles that may own debt or securities of the Debtors or other Potential Parties

                                         3   in Interest. Furthermore, in addition to the parties listed on Exhibit “C,” KBCM and/or Cain

                                         4   Brothers may also represent, or may have represented, affiliates, equity holders and/or sponsors

                                         5   of the Potential Parties in Interest. Certain of the Potential Parities in Interest may also be

                                         6   vendors or insurers of KBCM and/or have other non-investment banking relationships with

                                         7   KBCM. KBCM and/or Cain Brothers may also represent, or may have represented in the past,

                                         8   committees or groups of lenders or creditors in connection with certain restructuring or

                                         9   refinancing engagements, which committees or groups include, or included, entities that appear
                                        10   on the Potential Parties in Interest list. Cain Brothers believes that none of these business
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   relationships constitute interests adverse to the interests of the Debtors’ estates or of any class of
         DENTONS US LLP




                                        12   creditors in matters upon which Cain Brothers is to be employed, and none are in connection with
           (213) 623-9300




                                        13   these Cases.

                                        14               11.   KeyBank National Association (“KBNA”), a national banking association and an

                                        15   affiliate of KBCM, accepts deposits and makes loans. In addition to these customary banking

                                        16   services, KBNA offers an array of other financial services, including personal and corporate trust

                                        17   services, personal financial management, access to mutual funds, cash management services, and

                                        18   equipment leasing. Cain Brothers believes that none of KBNA’s business relationships with

                                        19   accountholders, borrowers or any other recipients of the financial services KBNA offers will constitute
                                        20   interests adverse to the interests of the Debtors’ estates or of any class of creditors in matters upon

                                        21   which Cain Brothers is to be employed, and none are in connection with these Cases.

                                        22               12.   Certain affiliates of KBCM provide discretionary investment management services

                                        23   through trusts and agency accounts for individuals, employee benefit plans and certain pooled funds

                                        24   referred to as common trust funds or collective trust funds (collectively, the “Trust Accounts”). The

                                        25   Trust Accounts are principally intended for third party owners or beneficiaries (“Beneficiaries”)

                                        26   unrelated to KBCM. However, such Beneficiaries may also include financial institutions (some of

                                        27   which may be parties in interest in these Cases), affiliates of KBCM, or their respective officers

                                        28   and employees (some of whom may be KBCM employees providing services in connection with

                                                                                              - 19 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                                                       Main Document    Page 20 of 45


                                         1   these Cases). The employees working in connection with these Cases have no control over or

                                         2   involvement in investment decisions made for the Trust Accounts. With respect to the Trust

                                         3   Accounts, Cain Brothers makes the following additional disclosures:

                                         4                            (a)    Among other things, the Trust Accounts are (i) investors in the
                                                                             equity securities of both publicly traded and privately-held
                                         5                                   companies (the “Equity Investments”) and (ii) investors in a variety
                                                                             of debt instruments (the “Income Investments” and, together with
                                         6                                   the Equity Investments, the “Portfolio Holdings”); and
                                         7                            (b)    The KBCM affiliate responsible for providing investment management
                                                                             services to the Trust Accounts (the “Trustee”) maintains sole or shared
                                         8                                   control over investment decisions with respect to the Portfolio
                                                                             Holdings in the Trust Accounts. Many financial institutions and
                                         9                                   parties in interest who may be involved in these Cases may also be
                                                                             Beneficiaries of the Trust Accounts. Moreover, the Trust Accounts
                                        10                                   may invest from time to time in Portfolio Holdings relating to the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                                             Debtors or parties in interest in these Cases. In order to comply with
                                        11                                   securities laws and to avoid any appearance of impropriety, the
                                                                             employees of the Trustee are strictly separated from the employees
         DENTONS US LLP




                                        12                                   of KBCM. KBCM maintains a strict separation between its
           (213) 623-9300




                                                                             employees assigned to these Cases and employees involved in the
                                        13                                   management of KBCM’s investment banking division, on the one
                                                                             hand, and other employees of KBCM (e.g., sales and trading
                                        14                                   employees) and its affiliates (including the employees of the
                                                                             Trustee), on the other hand. This separation is maintained through
                                        15                                   the use of information walls. These information walls include
                                                                             physical and technological barriers, compliance, and surveillance
                                        16                                   mechanisms and policies and procedures designed to prevent
                                                                             confidential information from being shared improperly.
                                        17                                   Consequently, as no confidential information concerning the
                                                                             Debtors is permitted to be communicated to any persons working
                                        18                                   for the Trustee, Cain Brothers does not believe that the relationships
                                                                             outlined above constitute interests adverse to the estates or render
                                        19                                   Cain Brothers not disinterested in these Cases.
                                        20
                                                         13.   In addition, as part of its regular business operations, KBCM may trade securities
                                        21
                                             and other instruments of the Potential Parties in Interest on behalf of third parties or itself and/or
                                        22
                                             its affiliates.6 KBCM may also trade securities and other instruments of the Debtors on behalf of
                                        23
                                             third parties (some of whom may be parties in interest in these Cases). KBCM, however, will not
                                        24
                                             trade securities of the Debtors on behalf of itself and/or its affiliates while Cain Brothers is
                                        25
                                             employed by the Debtors. All such trading operations are separated from KBCM’s investment
                                        26

                                        27   6
                                               Also, Cain Brothers was previously engaged by Verity Health System and its affiliates for
                                             certain buy-side advisory services in 2016. The engagement ended in 2017 and is unrelated to
                                        28   these Cases.

                                                                                              - 20 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                       Main Document    Page 21 of 45


                                         1   banking department, and its managing directors and employees (including the investment banking

                                         2   professionals working on these Cases) by an information barrier and no professionals providing

                                         3   services to the Debtors will be involved with such trading activities.

                                         4               14.   KBCM also has a research department that publishes equity research (the “Equity

                                         5   Research Department”). Consistent with applicable legal and regulatory requirements, KBCM

                                         6   has adopted policies, procedures and information barriers to maintain the independence of the

                                         7   Equity Research Department’s personnel. During the course of these Cases, KBCM’s research

                                         8   analysts may hold views, make statements or investment recommendations, or publish research

                                         9   reports with respect to the Debtors or other Potential Parties in Interest. Such views may or may
                                        10   not differ from the views of Cain Brothers’ professionals.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11               15.   The Debtors have numerous creditors and relationships with a large number of
         DENTONS US LLP




                                        12   individuals and entities that may be parties in interest in these Cases. Consequently, although
           (213) 623-9300




                                        13   every reasonable effort has been made to discover KBCM and Cain Brothers’ connections with the

                                        14   Potential Parties in Interest, Cain Brothers is unable to state with certainty whether any of its

                                        15   clients or an affiliated entity of a client holds a claim or otherwise is a party in interest in these

                                        16   Cases. If Cain Brothers discovers any information that is contrary or pertinent to the statements

                                        17   made herein, Cain Brothers will promptly disclose such information to the Court. Additionally,

                                        18   as noted above, Cain Brothers is part of a national financial services firm and thus has several

                                        19   legally separate and distinct domestic affiliates. Although employees of certain affiliates may
                                        20   sometimes assist Cain Brothers in connection with a restructuring engagement, as Cain Brothers

                                        21   is the only entity being retained in these cases, we have researched only the electronic client files

                                        22   and records of KBCM, not of all of KBCM’s affiliates, to determine connections with any

                                        23   Potential Parties in Interest.

                                        24               16.   As noted in the application, Cain Brothers is involved in the marketing and sale

                                        25   process of the assets of the Debtors.       Given Cain Brothers’ extensive involvement in the

                                        26   healthcare sector, Cain Brothers may have various connections with many of the parties that have

                                        27   expressed interest in purchasing the assets of the Debtors. A review of the connections is ongoing

                                        28   and a supplemental declaration will follow.

                                                                                             - 21 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                       Main Document    Page 22 of 45


                                         1               17.   Cain Brothers does not advise, has not advised and will not advise any entity other

                                         2   than the Debtors in matters related to these Cases. Cain Brothers will, however, continue to

                                         3   provide professional services to entities or persons that may be creditors of the Debtors or parties

                                         4   in interest in these Cases, provided that such services do not relate to, or have any direct

                                         5   connection with, these Cases or the Debtors.

                                         6               18.   Except as otherwise set forth herein, to the best of my knowledge, information, and

                                         7   belief, neither Cain Brothers nor any employee of Cain Brothers (i) is a creditor or an insider of

                                         8   the Debtors or (ii) is or was, within two years before the Petition Date, a director, officer, or

                                         9   employee of any of the Debtors. In addition, none of the professionals expected to assist the
                                        10   Debtors in these Cases are related or connected to any United States Bankruptcy Judge for the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   District of Delaware, the U.S. Trustee, or any person employed in the office of the U.S. Trustee.
         DENTONS US LLP




                                        12                                  PROFESSIONAL COMPENSATION
           (213) 623-9300




                                        13               19.   During the 90-day period prior to the commencement of these cases, Cain Brothers

                                        14   was paid in the ordinary course certain Monthly Fees under the Engagement Letter, attached

                                        15   hereto as Exhibit A. Specifically, the Debtors paid the following amounts to Cain Brothers: (a)

                                        16   $150,000 on account of the July Monthly Fee and related expense reimbursements on July 7,

                                        17   2018; (b) $150,000 on account of the August Monthly Fee and related expense reimbursements

                                        18   on August 14, 2018; (c) $150,000 on account of the September Monthly Fee and related expense

                                        19   reimbursements on August 30, 2018.
                                        20               20.   The Fee Structure and the indemnification obligations set forth in the Application

                                        21   are consistent with Cain Brothers’ typical fee for work of this nature. The fees are set at a level

                                        22   designed to compensate Cain Brothers fairly for the work of its professionals and assistants and to

                                        23   cover fixed and routine overhead expenses. It is Cain Brothers’ policy to charge its clients for all

                                        24   disbursements and expenses incurred in the rendition of services.

                                        25               21.   It is not the general practice of investment banking firms to keep detailed time

                                        26   records similar to those customarily kept by attorneys.

                                        27               22.   The Fee Structure is comparable to those generally charged by investment banking

                                        28   firms of similar stature to Cain Brothers and for comparable engagements, both in and out of

                                                                                              - 22 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                                                        Main Document    Page 23 of 45


                                         1   court, and reflect a balance between a fixed monthly fee and contingency amounts which are tied

                                         2   to the consummation and closing of a transaction as contemplated by the Engagement Letter.

                                         3               23.    The Engagement Letter was negotiated at arm’s length and in good faith and I

                                         4   believe that the provisions contained therein are reasonable terms and conditions of Cain

                                         5   Brothers’ employment by the Debtors. With respect to the Engagement Letter’s indemnification

                                         6   provisions, unlike the market for other professionals that a debtor or committee may retain,

                                         7   indemnification is a standard term of the market for investment bankers.              The indemnity,

                                         8   moreover, is comparable to those generally obtained by investment banking firms of similar

                                         9   stature to Cain Brothers and for comparable engagements, both in and out of court.
                                        10               24.    Other than as set forth above and in the Engagement Letter, there is no proposed
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11   arrangement between the Debtors and Cain Brothers for compensation to be paid in these cases.
         DENTONS US LLP




                                        12   Cain Brothers has no agreement with any other person or entity to share any compensation
           (213) 623-9300




                                        13   received, nor will any such agreement be made, except as permitted under section 504(b)(1) of

                                        14   the Bankruptcy Code.

                                        15               25.    The foregoing constitutes the statement of Cain Brothers pursuant to section 504

                                        16   of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 5002.

                                        17               In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

                                        18   is true and correct.

                                        19
                                             Dated: September 29, 2018
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                                - 23 -

                                             108666050\V-6
                                        Case 2:18-bk-20151-ER   Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                                                                 Main Document    Page 24 of 45


                                         1                                     EXHIBIT A
                                         2                             ENGAGEMENT AGREEMENT
                                         3

                                         4

                                         5

                                         6

                                         7

                                         8

                                         9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28



                                             108666050\V-6
Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                          Desc
                               Main Document    Page 25 of 45
CAIN BROTHERS
A division of
                                                                             60 I California Street, Suite 1505
                                                                             San Francisco, CA 941 08
                                                                             Main (415) 982 6536
KeyBanc Capital Markets 0--W.
                                                                             Fax    (415) 982 3365
                                                                             cainbrothers.com




July 9,         2018




Mr. Rich Adcock
Chief Executive Officer
VER11Y HEALTH SYSTEM OF CALIFORNIA, INC.
2040 E Mariposa Avenue
El Segundo, CA 90245


Dear Mr. Adcock:

Pursuant to our recent conversations, we are pleased to set forth the arrangements (this
"Agreement") under which Cain Brothers, a division of KeyBanc Capital Markets Inc. ("Cain
Brothers") will provide advisory services to Verity Health System of California, Inc. and Verity
Affiliates (collectively, "VHS") in connection with any Transaction (as defined below). "Verity
Affiliate" means any entity that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, Verity Health System of California,
Inc.

1.   Scope of Services

During the term of this engagement, and as mutually agreed upon by Cain Brothers and VHS,
Cain Brothers, acting as the exclusive investment banker to VHS, will perform the following
investment banking services, among others:

     M&A Transaction Services. Provide advice and assistance to VHS in connection with a
possible sale, disposition, or other business transaction or series of transactions involving all or a
material portion of the equity or assets of VHS, whether directly or indirectly, and through any
form of transaction, including, without limitation, merger, reverse merger, liquidation, stock sale,
asset sale, asset swap, recapitalization, reorganization, consolidation, amalgamation, sale under
section 363 of chapter 11 of title 11 of the United States Code (the "Bankruptcy Code")(including
pursuant to any "credit bid" made under section 363(k) of the Bankruptcy Code and including
under a prenegotiated or prepackaged chapter 11 plan or other chapter 11 plan), spin-off, split-off,
joint venture, strategic partnership, license, or other similar transaction (any of the foregoing, an
"M&A Transaction");

     Financing Services. Provide advice and assistance to VHS in connection with any of the
following (each, a "Financing"): (i) the issuance, sale, and/ or placement, whether in one or more
public or private transactions or series of transactions, of (1) common equity, preferred equity,
hybrid, and/or equity-linked securities of VHS (regardless of when sold by VHS or its




{00367460 v1 CONFIDENT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50               Desc
                                Main Document    Page 26 of 45
CAIN BROTHERS
A-of
KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Page2

securityholders), including, without limitation, convertible debt securities, and/or (2) notes,
bonds, debentures, and/ or other debt securities of VHS, including, without limitation, mezzanine
and asset-backed securities and debtor-in-possession financing or exit financing associated with
a bankruptcy case, if any, and/or (ii) the arrangement and/or placement of any new bank debt
and/or other credit facility of VHS (i.e. , any new bank debt and/ or other credit facility and not
any existing indebtedness that is rolled or otherwise restructured in connection with a
Restructuring (as defined below)). For the avoidance of doubt, if a Financing is executed in more
than one issuance or tranche, each such issuance or tranche shall be deemed a Financing for
purposes of this Agreement.

     Restructuring Services. Provide advice and assistance to VHS in connection with analyzing,
structuring, negotiating, and effecting, any restructuring, reorganization, recapitalization, or
modification of all or a portion ofVHS's outstanding indebtedness, including, without limitation,
through any offer by VHS with respect to any outstanding VHS indebtedness, a solicitation of
votes, approvals, or consents giving effect thereto (including with respect to a prepackaged or
prenegotiated plan of reorganization or other plan pursuant to the Bankruptcy Code), the
execution of any agreement giving effect thereto, or an offer by any party to convert, exchange, or
acquire any outstanding VHS indebtedness or any similar balance sheet restructuring involving
VHS (any of the foregoing, a "Restructuring").

An M&A Transaction, a Financing and a Restructuring are each and collectively hereinafter
referred to as a "Transaction." In connection with any Transaction, Cain Brothers will also
provide the following services to the VHS Board of Directors (the "Board") as deemed appropriate
and necessary by VHS and Cain Brothers, along with other services reasonably requested by the
Board and agreed to by Cain Brothers:

    •   Assisting the Board in establishing objectives for a Transaction;
    •    Identifying and evaluating strategic alternatives consistent with the objectives and
         reflective of market conditions;
    •    Developing a strategy for conducting a Transaction process consistent with the objectives
         established by the Board;
    •    Developing a list of prospective strategic partners and buyers consistent with the
         objectives established by the Board;
    •   Assisting the Board in preparing marketing materials (as amended and supplemented
        from time to time, the "Marketing Materials");
    •    Contacting and soliciting interest from prospective parties to a Transaction;
    •    Reviewing and analyzing all indications of interest and proposals that are received by VHS
         and assisting VHS in negotiations with prospective parties to a Transaction; and
    •    Providing regular updates to the Board regarding the Transaction process.




{00367460 V1 CONFIDENT}
Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                 Desc
                               Main Document    Page 27 of 45
CAIN BROTHERS
A-0(

KeyBanc Capital Markets 0-W

Verity Health System of California, Inc.
July 9, 2018
Page3


In rendering its services to VHS under this Agreement, Cain Brothers shall not assume any
responsibility for VHS's underlying business decision to effect any Transaction or for any
economic, financial or other consequences that may arise out of a Transaction or Cain Brothers'
engagement under this Agreement. VHS acknowledges that Cain Brothers' role is only advisory
and that VHS will make the final determination as to the value, pricing and terms and conditions
of any Transaction in which it engages. VHS further acknowledges and consents that in the event
that Cain Brothers provides advice to VHS with respect to an outstanding issue of municipal
securities on which VHS is an obligated person (i.e., is responsible to pay or otherwise support
the payment of debt service on such issue), and in the event that Cain Brothers is deemed to be a
municipal advisor with respect to such activity, then any duties, responsibilities, or standards of
conduct applicable to municipal advisors shall be limited to such activity and shall not otherwise
apply to the other services provided by Cain Brothers pursuant to this Agreement.


2.   Information to be Supplied, Covenants, Representations and Warranties

In connection with Cain Brothers' activities on VHS ' s behalf, VHS agrees to (a) cooperate with
Cain Brothers, (b) furnish to Cain Brothers any and all information and data concerning VHS, any
potential acquirers (if and to the extent made available in connection with a potential Transaction)
and any Transaction (the "Information") that Cain Brothers deems appropriate and (c) provide
Cain Brothers with reasonable access to VHS's Representatives (as defined below), at such times
and such locations as is reasonably agreed upon by the parties.

"Representatives" shall mean each party's officers, directors, employees, appraisers, independent
accountants, legal counsel and other consultants, independent contractors and advisors.

VHS represents and warrants that all Information (i) made available by VHS or its
Representatives to Cain Brothers, its Representatives or any prospective party to a Transaction,
(ii) contained in any Marketing Materials, or (iii) contained in any filing by VHS with any
governmental or regulatory agency or commission (an "Agency") with respect to any Transaction
will, at all times during the period of the engagement of Cain Brothers hereunder, be complete
and correct in all material respects and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein not misleading in
light of the circumstances under which such statements are made. VHS further represents and
warrants that any projections and other Information provided by VHS to Cain Brothers, its
Representatives, any prospective party to a Transaction or any Agency with respect to any
Transaction, or contained in any Marketing Materials, will have been prepared in good faith and
will be based upon assumptions which, in light of the circumstances under which they are made,
are reasonable. In rendering its services hereunder, Cain Brothers will be using and relying on
the Information (and information available from public sources and other sources deemed
reliable by Cain Brothers) without any assumption by Cain Brothers of an obligation to
independently verify the same or to independently appraise any of the assets or liabilities of VHS
or any prospective party to a Transaction or advise or opine on any related solvency issues. Cain
Brothers does not assume responsibility for the accuracy or completeness of the Information or
any other information regarding VHS or any prospective party to a Transaction.




{00367460 V1 CONFIDENT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                  Desc
                                Main Document    Page 28 of 45
CAIN BROTHERS
A~of

KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Page4

"Cain Brothers, a division of KeyBanc Capital Markets Inc." is a trade name of KeyBanc Capital
Markets Inc. Member NYSE/FINRA/SIPC. KeyBanc Capital Markets Inc. and KeyBank National
Association are affiliated companies of KeyCorp. VHS acknowledges that Cain Brothers
(collectively with its affiliates, the "KeyCorp Group") is a full service securities firm and, together
with its affiliates, is engaged in a wide range of investment banking and other activities. Members
of the KeyCorp Group may from time to time effect transactions for their own accounts or the
accounts of customers, and hold positions in securities or options on securities of companies
which may be the subject of the engagement contemplated by the letter agreement. Members of
the KeyCorp Group also may from time to time perform various investment banking, commercial
banking and financial advisory services for other clients and customers who may have conflicting
interests with respect to VHS or the Transaction. Information that is held elsewhere within the
KeyCorp Group will not for any purpose be taken into account in determining Cain Brothers'
responsibilities to VHS under this Agreement. Neither Cain Brothers nor any other part of the
KeyCorp Group will have any duty to disclose to VHS or utilize for VHS's benefit any non-public
information acquired (a) in the course of providing services to any other person, (b) from engaging
in any transaction (for KeyCorp Group's own account) or (c) otherwise from carrying on KeyCorp
Group's business; provided that, however, in the case of subsection (c) above, such non-public
information also is kept confidential from all KeyCorp Group clients. Further, VHS acknowledges
that from time to time the research department of KeyBanc Capital Markets Inc. may publish
research reports or other materials, the substance and/ or timing of which may conflict with the
views or advice of the members of Cain Brothers. Cain Brothers is managed separately from the
research department of KeyBanc Capital Markets Inc. and does not have the ability to prevent
such conflicts. VHS expressly waives, to the fullest extent permitted by applicable law, any rights
to assert any claim that the activities referred to in this paragraph breach any duty owed to VHS
hereunder or to assert that any such activities constitute a conflict of interest by Cain Brothers or
the KeyCorp Group with respect to VHS.

So long as legally permissible, VHS agrees to provide Cain Brothers with any information that it
may reasonably request from time to time to comply with any law, rule or regulation to which
Cain Brothers may be subject, including anti-money laundering laws.

VHS understands and agrees that Cain Brothers will act under this Agreement as an independent
contractor with duties solely to VHS and that nothing in this Agreement or the nature of Cain
Brothers' services in connection with this engagement shall be deemed to create a fiduciary duty
or fiduciary relationship between Cain Brothers and VHS or VHS's sponsor(s), Board, officers,
employees, creditors or other stakeholders, and VHS further waives any claim against Cain
Brothers relating to breach of fiduciary duty.

3. Coordination of Efforts

In order to coordinate efforts to effect a Transaction, during the period of the engagement of Cain
Brothers hereunder, neither VHS nor any of its Representatives shall, directly or indirectly (except
in coordination with Cain Brothers), propose or engage in discussions or negotiations with any
party concerning the Transaction or solicit any offer from any party to enter into a Transaction.
In the event that, during the period of the engagement of Cain Brothers hereunder, VHS or any of




{00367460 V1 CONFIDENT}
Case 2:18-bk-20151-ER               Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                 Desc
                                     Main Document    Page 29 of 45
CAIN BROTHERS
Adlvlt/onol
KeyBanc Capital Markets 0 ,

Verity Health System of California, Inc.
July 9, 2018
Pages

its Representatives is contacted by or on behalf of any party concerning the possibility of a
Transaction, VHS will promptly so inform Cain Brothers.

4. Compensation and Expenses

VHS shall pay the following fees to Cain Brothers pursuant to this Agreement:
        (a) Monthly Fee: Commencing on July 1, 2018, VHS shall pay Cain Brothers in cash a
            monthly fee of $150,000, payable for the remainder of the term of this Agreement (but in
            no event for fewer than 4 months), in each case on the first business day of each month
            (the "Monthly Fee"). With the exception of the first Monthly Fee and 50% of the second
            Monthly Fee, any Monthly Fee paid to Cain Brothers shall be credited once toward all
            Transaction Fees (as defined below) payable under this Agreement.
        (b) M&A Fee: Promptly upon the consummation of an M&A Transaction, a non-refundable
            cash fee (an "M&A Fee") equal to 1.00% of the Aggregate Transaction Value of such an
            M&A Transaction or in the case of an M&A Transaction involving a VHS Related Party an
            M&A Fee equal to 0.50% of the Aggregate Transaction Consideration of such an M&A
            Transaction. For purposes of this Agreement, a "VHS Related Party" shall mean any entity
            listed on Schedule I of this Agreement.

              AB used in this Agreement, the term "Aggregate Transaction Value" shall mean the total
              fair market value, at the time of closing, of all consideration paid or payable, or otherwise
              to be distributed, directly or indirectly, to VHS in connection with an M&A Transaction
              (including, without limitation, the amount of all cash, securities and other non-cash
              consideration paid, payable, issued or issuable by the purchaser and its affiliates). In
              addition, "Aggregate Transaction Value" shall include the fair market value of any
              indebtedness and pension liability assumed, refinanced or paid, directly or indirectly (but
              excluding any pension amounts that are restructured or otherwise reduced as part of a
              bankruptcy filing), by purchaser or other third party less any cash delivered with the entity
              in connection with the M&A Transaction. For purposes of computing any fees payable to
              Cain Brothers hereunder, non-cash consideration paid to VHS or for the benefit of VHS in
              the Transaction shall be valued as follows: (x) publicly-traded securities shall be valued at
              the average of their closing prices (as reported on Bloomberg) for the five trading days
              prior to the closing of the Transaction and (y) any other non-cash consideration shall be
              valued at the fair market value thereof, as determined by VHS and Cain Brothers in good
              faith and in accordance with customary market practices. The value of "in-the-money"
              options and warrants shall be equal to the difference between the exercise price thereof
              and the value which would be received in the M&A Transaction by a holder of the number
              and kind of securities into which such options and warrants are exercisable. If an M&A
              Transaction involves the acquisition of less than 50% of the voting power of the Board of
              VHS or any affiliate of VHS, the fee payable to Cain Brothers shall be reasonably
              negotiated by the parties at the time.




 {00367460 VI CONFIDENT}
Case 2:18-bk-20151-ER             Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50              Desc
                                   Main Document    Page 30 of 45
CAIN BROTHERS
AdMslottol

KeyBanc Capital Markets <>w

Verity Health System of California, Inc.
July 9, 2018
Page6

       (c) Financing Fee. In the event a Financing is provided by a VHS Related Party and such
           financing is consummated prior to a bankruptcy filing by VHS, no Financing Fee shall be
           due. Promptly upon the consummation of a Financing involving a solicitation process
           from third-party lenders, except a Financing provided by a VHS Related Party, a non-
           refundable cash fee (a "Financing Fee") equal to 0.75% of the total gross proceeds provided
           for in such Financing from third-party lenders (including all amounts committed but not
           drawn down under credit lines, other indebtedness or other facilities). If a Financing is
           provided by a VHS Related Party and is consummated after a bankruptcy filing, the
           Financing Fee shall be equal to 0 .375% of the total gross proceeds provided for in such
           Financing from the VHS Related Party.
       ( d) Restructuring Fee: Promptly upon the consummation of each Restructuring of each of
            the following Verity Affiliates, a non-refundable fee (a "Restructuring Fee") equal to:
             (i) $1,000,000 for St. Francis;
             (ii) $400,000 for Seton;
             (iii)$100,ooo for Seton Coastside;
             (iv) $400,000 for O'Connor;
             (v) $100,000 for St. Louise; and
             (vi) $500,000 for St. Vincent.

Each of the Verity Affiliates identified in Section 4(d)(i) - (vi) above is referred to herein as a
"Hospital" and, collectively, as the "Hospitals".

An M&A Fee, a Financing Fee and a Restructuring Fee are each and collectively hereinafter
referred to as a "Transaction Fee." VHS acknowledges that more than one Transaction Fee may
come due under the Agreement (including more than one M&A Fee and Financing Fee). Also,
notwithstanding the foregoing or anything to the contrary in this Agreement, (a) to the extent a
Transaction qualifies as both an M&A Transaction and a Restructuring, Cain Brothers shall only
be paid the higher of the M&A Fee and Restructuring Fee payable on account of such Transaction
and (b) the minimum M&A Fees for each M&A Transaction shall be as follows:

       •     for transactions with less than $10 million in Aggregate Transaction Value the minimum
             Transaction fee shall be $150,000;
       •     for transactions with Aggregate Transaction Value between $10 million and $24.999
             million the minimum Transaction fee shall be $350,000; and
       •     for transactions with Aggregate Transaction Value between $25 million and $49.999
             million, the minimum Transaction fee shall be $500,000; and
       •     for transactions with Aggregate Transaction Value between $50 million and $149.999
             million, the minimum Transaction Fee shall be $1,000,000.




{00367460 v1 CONFIDENT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50             Desc
                                Main Document    Page 31 of 45
CAIN BROTHERS
A - of

KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Page 7

    •    for transactions with Aggregate Transaction Value between $150 million and $249.999
         million, the minimum Transaction fee shall be $1,500,000; and
    •    for transactions with Aggregate Transaction Value in excess of $250 million, the minimum
         Transaction Fee shall be $2,000,000.

For any M&A Transaction(s) involving Verity Affiliates that are not Hospitals, such Verity
Affiliates to include DePaul Ventures, LLC, Verity Holdings, LLC, the fundraising foundations
and/or Verity Medical Foundation (collectively, "non-Hospital Verity Affiliates"), the parties
agree that such M&A Transaction(s) will be considered a single M&A Transaction for purposes of
calculating the minimum M&A Fee payable hereunder.

In addition to the fees described above in this Section 4, VHS agrees to promptly reimburse Cain
Brothers, upon request made from time to time, for all reasonable and approved out-of-pocket
expenses incurred by Cain Brothers, except (a) travel expenses, including airfare, mileage
reimbursement, rental vehicles, hotels, meals and related expenses while traveling as part of this
engagement, and (b) duplication or copying costs. Cain Brothers shall be responsible for the first
$50, 000 of such out-of-pocket expenses. Approved expenses shall be reimbursable whether or
not a Transaction is consummated. If Cain Brothers is requested by VHS to engage legal counsel
or third-party consultants or advisors, VHS agrees to promptly reimburse Cain Brothers for such
expenses.

5. Term and Termination of Engagement

This Agreement shall be in effect from the date hereof until the time that this Agreement is
terminated or a Transaction is completed.

VHS or Cain Brothers may terminate this Agreement at any time after four months of the date
hereof upon written notice to the other party. Notwithstanding the foregoing, the provisions of
Sections 4 (Compensation and Expenses), 5 (Term and Termination of Engagement), 6
(Confidentiality), 7 (Use of Opinions or Advice), 8 (Use of Company Logo) , 9 (Indemnification),
10 (Binding Effect), 11 (Governing Law) and Annex A (Indemnification Provisions) will survive
the completion of the Transaction and the termination of this Agreement for any reason.

In addition, in the event of any termination of this Agreement, Cain Brothers shall be entitled to
the Transaction Fee set forth in Section 4, as applicable, if, on or prior to 12 months from the
effective date of any termination of this Agreement, VHS consummates, or enters into an
agreement which subsequently results in, the consummation of a Transaction. Any such
Transaction Fee shall be payable upon the closing of any such Transaction. For the avoidance of
doubt, more than one fee may be payable to Cain Brothers under the terms of this Section 5.

6. Confidentiality

Cain Brothers will maintain in confidence all Information provided to it and will not disclose any
of the Information to any person or entity unless such information: (a) is in the public domain,



{00367460 V1 CONFIDENT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50              Desc
                                Main Document    Page 32 of 45
CAIN BROTHERS
A dNWt:Nt of

KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Page8

(b) is contained in materials available to the public or otherwise becomes public knowledge (other
than through a disclosure by Cain Brothers or its Representatives), (c) is obtained by Cain
Brothers from any source other than VHS or its Representatives, (d) has been independently
developed by Cain Brothers or its Representatives, or (e) was in Cain Brothers' possession from a
source that was not known by Cain Brothers to be under an obligation to maintain such
Information as confidential prior to being furnished to Cain Brothers by VHS; provided, however,
that Cain Brothers may disclose such Information as is authorized by VHS' Chief Executive
Officer, Chief Financial Officer or General Counsel. Cain Brothers may disclose any portion of the
Information that it determines is necessary to comply with legal, regulatory, judicial or
administrative process in connection with any action, suit, proceeding, claim or request or
otherwise by applicable law; provided, however, that, other than in connection with routine
supervisory examinations by bank and/ or securities regulators to whose jurisdiction Cain
Brothers or any of its affiliates is subject, Cain Brothers shall, if legally permissible, promptly
notify VHS of (and in no event give VHS less than 30 days notice of) such requested disclosure
prior to the disclosure to allow VHS to seek a protective order for such Information. Upon
termination or completion of Cain Brothers' engagement, Cain Brothers will return to VHS or
destroy all materials provided to Cain Brothers by VHS regarding the engagement, provided,
however, that, so long as Cain Brothers applies the terms of this Section 6 to the materials, Cain
 Brothers shall be permitted to retain such materials to the extent necessary to comply with
applicable laws, rules or regulations. This Section 6 supersedes any prior agreement between
VHS and Cain Brothers regarding confidentiality.

 7. Use of Opinions or Advice

All opinions and advice (written or oral) given by Cain Brothers to VHS in connection with Cain
Brothers' engagement are intended solely for the benefit and use of VHS. No such opinion or
advice shall be used for any other purpose or reproduced, disseminated, quoted or referred to at
any time, in any manner or for any purpose, nor shall any public references to Cain Brothers be
made by VHS without the prior written consent of Cain Brothers.

 8. Use of Company Logo

 Following the consummation of the Transaction, Cain Brothers shall have the right, at its own
 expense, to place advertisements in financial and other newspapers and journals and to utilize
 within any marketing materials produced by Cain Brothers information describing the services
 to VHS hereunder and the name and corporate logo of VHS. Cain Brothers, however, shall obtain
 from VHS its written approval (not to be unreasonably withheld) prior to the first use of any such
 advertisement or marketing materials.

 9. Indemnification

 In connection with engagements such as this, it is Cain Brothers' policy to receive
 indemnification. VHS agrees to the provisions with respect to Cain Brothers' indemnity and
 other matters set forth in Annex A to this Agreement, which forms an integral part of this
 Agreement and has the same force and effect as if expressly set forth in the body of this
 Agreement. VHS understands that if Cain Brothers is asked to act for VHS in any other formal



 {00367460 v1 CONFIDENT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                Main Document    Page 33 of 45
CAIN BROTHERS
A-ot
KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Pageg

additional capacity relating to this engagement but not specifically addressed in this Agreement,
such activities shall constitute separate engagements and the terms of any such separate
engagements will be embodied in one or more separate written agreements as mutually agreed.
The indemnity provisions in Annex A shall apply to any such separate engagements unless
superseded by an indemnity provision set forth in a separate agreement applicable to any such
additional engagement and shall remain in full force and effect regardless of any completion,
modification or termination of Cain Brothers' engagement.

10.   Binding Effect

This Agreement will be binding upon Cain Brothers, VHS and their respective successors. No
waiver, amendment or other modification of this Agreement shall be effective unless in writing
and signed by each party. In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby. Neither party may assign or
transfer its rights or obligations under this Agreement without the prior written consent of the
other party, except that Cain Brothers may without consent assign or transfer this Agreement to
an affiliate or a successor to the business of Cain Brothers. This Agreement may be executed in
one or more counterparts (including by facsimile or pdt), each of which shall constitute an original
and all of which shall constitute one and the same agreement.

11.   Governing Law & Venue

This Agreement shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to agreements made and to be fully performed therein, without regard to
conflicts oflaw principles. Except as otherwise provided herein, the parties agree that any dispute
arising from or related to this Agreement shall be decided by binding arbitration in Los Angeles,
California before a neutral arbitrator under the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall decide the case by issuing a reasoned award.
Notwithstanding anything to the contrary in the Commercial Arbitration Rules, the arbitrator shall
not have the power to commit errors of law or legal reasoning or make factual findings without
substantial evidence. Their award may be vacated, modified or corrected by a Superior Court of
the State of California of competent jurisdiction for any such error. Any action to confirm, vacate,
or modify the award shall be brought only in a Superior Court of the State of California pursuant
to the California Arbitration Act. Notwithstanding the foregoing, in the event of a Bankruptcy
Case (as defined below) in which VHS retains Cain Brothers, the parties agree that any dispute,
claim or controversy directly or indirectly relating to or arising out of this Agreement shall be
resolved by the Bankruptcy Court.

12.   Exclusivity

During the term of the Agreement, VHS will not, and will not permit any stockholder, affiliate, or
advisor, or representative of VHS to engage any other person to perform any services or act in any
capacity for which Cain Brothers has been engaged pursuant to this Agreement with respect to
any potential Transaction without the prior written approval of Cain Brothers.



{00367460 vi CONFIDEITT}
Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                 Desc
                                Main Document    Page 34 of 45
CAIN BROTHERS
A ditliwl f1I

KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2018
Page 10

13. Bankruptcy Matters

In the event that VHS files a voluntary petition under chapter        11   of the Bankruptcy Code (a
"Bankruptcy Case"):

        (a) VHS shall use its reasonable best efforts to obtain an order of the Bankruptcy Court
authorizing the employment of Cain Brothers as its exclusive investment banker pursuant to the
terms of this Agreement (including, without limitation, the fee, expense, and indemnification
provisions hereof) pursuant to, and subject to the standards of review set forth in, sections 327(a)
and 328(a) of the Bankruptcy Code (and not subject to the standards of review set forth in section
330 of the Bankruptcy Code), nunc pro tune to the commencement of such Bankruptcy Case. VHS
agrees that the application to retain Cain Brothers pursuant to the terms hereof and the proposed
order in connection therewith must be acceptable to Cain Brothers in its sole and absolute
discretion. Prior to commencing a Bankruptcy Case, VHS shall pay to Cain Brothers all amounts
then earned and payable pursuant to this Agreement in cash. In agreeing to seek Cain Brothers'
retention under section 328(a) of the Bankruptcy Code, VHS acknowledges that it believes that
Cain Brothers' investment banking capabilities will inure to the benefit of VHS, that the value to
VHS of Cain Brothers' services derives in substantial part from that expertise and experience and
that, accordingly, the structure and amount of the fees set forth in Section 4 hereof are reasonable,
regardless of the number of hours expended by Cain Brothers' professionals in the performance
of the services to be provided hereunder.

        (b) VHS agrees that this Agreement (except for the obligations in Sections 4, 5, 9 and
 Annex A hereto) shall be null and void and Cain Brothers shall have no obligations hereunder
 unless a final order, no longer subject to appeal, rehearing, reconsideration, or petition for
 certiorari, which is acceptable to Cain Brothers in its sole and absolute discretion, is entered by
 the Bankruptcy Court. If such final and non-appealable order authorizing the employment of Cain
 Brothers is not obtained within a 60-day period following the filing of the Bankruptcy Case, or if
 such order is later reversed, vacated, stayed, or set aside for any reason, Cain Brothers may
 terminate this Agreement, and VHS shall be obligated to pay to Cain Brothers all fees earned and
 reimburse Cain Brothers for all expenses incurred prior to the effective date of such termination,
 after approval from the Bankruptcy Court and subject to the requirements of any applicable
 orders of the Bankruptcy Court, the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
 and the applicable local rules and guidelines.

         (c) Cain Brothers' post-petition compensation as set forth herein and payments made
 pursuant to the expense reimbursement and indemnification provisions of this agreement
 (including, without limitation, Annex A hereto) shall be entitled to priority as expenses of
 administration under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code and shall be
 entitled to the benefits of any "carve-outs" for professional fees and expenses in effect pursuant
 to any financing orders entered by the Bankruptcy Court. VHS also agrees to assist Cain Brothers
 in preparing, filing, and serving all required fee statements, interim fee applications, and final fee
 application. VHS also agrees to support Cain Brothers' fee applications during any Bankruptcy
 Court hearing on such fee applications, so long as the fees and expenses sought by Cain Brothers
 therein are consistent with this Agreement.




 {00367460 VI CONFIDENT}
Case 2:18-bk-20151-ER            Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50        Desc
                                  Main Document    Page 35 of 45
CAIN BROTHERS
A dMelonol

KeyBanc Capital Markets <>ir

Verity Health System of California, Inc.
July 9, 2 0 18
Page 11

The terms of this Section 13 are solely for the benefit of Cain Brothers, and may be waived, in
whole or in part, only by Cain Brothers.

                               [Remainder ofpage intentionally left blank]




{00367460    V1   CONFIDENT}
 Case 2:18-bk-20151-ER            Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50            Desc
                                   Main Document    Page 36 of 45
CAIN BROTHERS
A-ol
KeyBanc Capital Markets 0,.

Verity Health System of California, Inc.
July 9, 2018
Page 12

If the terms of the engagement proposed herein are acceptable to VHS, please execute two original
copies of this letter and return one of the copies to Cain Brothers. Again, we look forward to the
next steps associated with this engagement.


Very truly yours,



CAIN BROTHERS, A DIVISION OF KEYBANC CAPITAL MARKETS INC.



By: - --1-4-=....:.------- ~' - - - - - - - - - -
Name:
Title: Managing Director



By: _ tl.-=---<-_ L_-2_._L_ _
Name: Carsten Beith
Title: Managing Director and Group Head



AGREED AND ACCEPTED AS OF THE DATE FIRST WRITIEN ABOVE:

Verity Health System of California, Inc.




                ecutive Officer




{00367460 V1 CONFIDENT}
Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                  Desc
                               Main Document    Page 37 of 45
CAIN BROTHERS
AdNisk>nol
KeyBanc Capital Markets <>w

Verity Health System of California, Inc.
July 9, 2018
Page 13

                                            ANNEXA

                                 INDEMNIFICATION PROVISIONS

This Annex A is an integral part of the Agreement, dated July 9, 2018, by and between Cain
Brothers and VHS, who have indicated their acceptance of the terms set forth in this Annex A by
execution of the Agreement.

VHS hereby agrees to indemnify and hold harmless Cain Brothers and its affiliates and the
respective directors, officers, managers, members, partners, controlling persons (within the
meaning of Section 15 of the Securities Act of 1933, as amended, or Section 20 of the Securities
Exchange Act of 1934, as amended), agents, counsel and employees of Cain Brothers or any of its
affiliates (Cain Brothers and each such other person or entity being referred to individually as an
"Indemnified Person" and, collectively, as "Indemnified Persons") from and against any and all
claims, liabilities, losses, damages, penalties, judgments, awards and expenses incurred by any
Indemnified Person (including fees and disbursements of counsel and including claims initiated
by VHS) which (A) are related to or arise out of (i) actions taken or omitted to be taken (including
any untrue statements made or alleged to have been made or any statements omitted or alleged
to have been omitted, whether in connection with the Information or any other oral or written
statements) by VHS, its affiliates, directors/ trustees, officers, employees or agents or (ii) actions
taken or omitted to be taken by an Indemnified Person with VHS's consent or in conformity with
its instructions or its actions or omissions or (B) are otherwise related to or arise out of Cain
Brothers' activities on VHS's behalf in connection with the engagement and will reimburse any
Indemnified Person for all costs and expenses, including counsel fees and disbursements, as they
are incurred, in connection with investigating, preparing and defending any action, formal or
informal claim, investigation, inquiry or other proceeding, whether or not in connection with
pending or threatened litigation, caused by or arising out of or in connection with Cain Brothers
acting pursuant to the engagement, whether or not any Indemnified Person is named as a party
thereto and whether or not any liability results therefrom. VHS will not, however, be responsible
for any claims, liabilities, losses, damages or expenses, which are finally judicially determined by
a court of competent jurisdiction (not subject to further appeal) to have resulted from Cain
Brothers' willful misconduct, gross negligence or bad faith.

VHS also agrees that neither Cain Brothers nor any other Indemnified Person shall have any
liability to VHS for or in connection with Cain Brothers' engagement except that Cain Brothers
shall have such liability for claims, liabilities, losses, damages or expenses incurred by VHS, which
is finally judicially determined to have resulted from Cain Brothers' willful misconduct, gross
negligence or bad faith. In no event, regardless of the legal theory advanced, shall the Company
or any Indemnified Person be liable for any consequential, indirect or special damages of any
nature in connection with claims between the parties (other than a claim by Cain Brothers or any
Indemnified Person to enforce the indemnification provisions set forth herein).

If indemnification is to be sought hereunder by Cain Brothers or any other Indemnified Person,
then such Indemnified Person shall notify the Company of the commencement of any action or
proceeding in respect thereof; provided, however, that the failure so to notify the Company shall
not relieve the Company from any liability that it may have to any Indemnified Person pursuant
to the Agreement, except to the extent that the Company has been prejudiced in any material



{ 00367460 vi CONFIDENT}
 Case 2:18-bk-20151-ER          Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                Desc
                                 Main Document    Page 38 of 45
CAIN BROTHERS
A dwielon of
KeyBanc Capital Markets ¢'"1r

Verity Health System of California, Inc.
July 9, 2018
Page 14

respect by such failure. Notwithstanding the above, following such notification, the Company
may elect in writing to assume the defense of such action or proceeding and, upon such election,
the Company shall not be liable for any legal costs subsequently incurred by such Indemnified
Person (other than reasonable costs of investigation and providing evidence) in connection
therewith, unless (i) the Company has failed to provide counsel reasonably satisfactory to such
Indemnified Person in a timely manner, (ii) such Indemnified Person reasonably determines that
representation of such Indemnified Person by counsel provided by the Company would present
such counsel with a conflict of interest or (iii) the Company authorizes such Indemnified Person
in writing to employ separate counsel at the expense of the Company.

In order to provide for just and equitable contribution, if a claim for indemnification is made
pursuant to these provisions but it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that such indemnification is not available for any reason even
though the express provisions hereof provide for indemnification in such case, then VHS, on the
one hand, and Cain Brothers, on the other hand, shall contribute to such claim, liability, loss,
damage, penalty, judgment, award or expense for which such indemnification or reimbursement
is held unavailable in such proportion as is appropriate to reflect the relative benefits to VHS, on
the one hand, and Cain Brothers, on the other hand, in connection with the actions contemplated
by the engagement, subject to the limitation that in any event all Indemnified Persons' aggregate
contribution to all claims, liabilities, losses, damages, penalties, judgments, awards and expenses
to which contribution is available hereunder shall not exceed the amount of fees actually received
by Cain Brothers pursuant to the Agreement.

VHS agrees that, without Cain Brothers' prior written consent, VHS will not enter into any
settlement or compromise of, or consent to any judgment in a proceeding arising out of the
transactions contemplated by the Agreement and in which any Indemnified Person is a party,
unless such settlement, compromise or judgment (i) includes an explicit and unconditional
release of all Indemnified Persons from all liability arising therefrom and (ii) does not (x)
acknowledge any liability of or wrongdoing by an Indemnified Person, (y) materially adversely
affect the business of an Indemnified Person or (z) limit the future conduct of an Indemnified
Person by injunction, decree or otherwise.

The foregoing rights to indemnity and contribution shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise; shall be binding on VHS's successors
and assigns; shall apply to Cain Brothers' engagement under the Agreement, activities relating to
such engagement occurring prior to the date hereof, and any subsequent modification of or
amendment to the Agreement; and shall remain in full force and effect following the completion
or any termination of Cain Brothers' engagement for any reason. To the fullest extent permitted
by applicable law, VHS hereby agrees that any claim, action or proceeding by an Indemnified
Person against VHS seeking any relief whatsoever based on, arising out of, or in connection with,
this Agreement may be brought in the state or federal courts located in Los Angeles County,
California, and in any other court in which any claim which is subject to this Agreement is brought
against any Indemnified Person and hereby consents to personal jurisdiction and to service and
venue in any such court. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION
OR PROCEEDING ARISING IN CONNECTION WITH OR AS A RESULT OF THE AGREEMENT
IS HEREBY WAIVED.




{00367460 v1 CONFIDENT}
  Case 2:18-bk-20151-ER         Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50         Desc
                                 Main Document    Page 39 of 45
CAIN BROTHERS
A dMaiott ol

KeyBanc Capital Markets 0-W

Verity H ealth System of California, Inc.
July 9, 2018
Page 15

                                            SCHEDULE I

                                      VHS Related Parties


Blue Mountain Capital Management, LLC
Funds managed by Nuveen Asset Management, LLC that hold outstanding debt securities of
VHS as of the date hereof
The "Hospitals" (as defined in the Agreement)
The "non-Hospital Verity Affiliates" (as defined in the Agreement)
NantWorks, LLC
Nant Capital, LLC
Patrick Soon Shiong
Funds managed by Rosemawr Management LLC or their affiliates (including Municipal
Partners Fund LP, Rosemawr Capital II LP, and RMA Capital Partners LP)
RCB Equities




{00367460 vi CONFIDENT}
                                        Case 2:18-bk-20151-ER   Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                                                                 Main Document    Page 40 of 45


                                         1                                      EXHIBIT B
                                         2                          POTENTIAL PARTIES IN INTEREST
                                         3

                                         4

                                         5

                                         6

                                         7

                                         8

                                         9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28



                                             108666050\V-6
Case 2:18-bk-20151-ER     Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                           Main Document    Page 41 of 45


                                       Schedule 1

                                 Parties in Interest List



UMB Bank, N,A.
Wells Fargo Bank, N.A.
U.S. Bank National Association
Nant Capital, LLC
Nant Works, LLC
Verity Health System
Daubhters of Charity Health System
O’Connor Hospital, San Jose
Saint Louise Regional hospital, Gilroy
Seton Medical Center, Daly City
Seton Medical Center-Coastside, Moss Beach
St. Francis Medical Center, Lynwood
St. Vincent Medical Center, Los Angeles
Blue Mountain Capital
NantWorks LLC
Dr. Patrick Soon-Shiong
Aetna
AllCare Medical Group
Allscripts
AltaMed
AppleCare
Boston Scientific Corp.
Cardinal Health
CDW Government Inc.
DHCS
DVA Renal Healthcare Inc.
DVA Renal Healthcare Inc.
Healthcare LS
Healthnow Administrative Services
Marillac Insurance Company, Ltd.
McKesson
Medline Industries, Inc.
Medtronic USA Inc.
Microsoft
Nant Capital, LLC
NFS
Premier
Rightsourcing Inc.
RPHE Plan
Sagewell Healthcare Benefits Trust



                                             1
Case 2:18-bk-20151-ER     Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                           Main Document    Page 42 of 45


Seoul Medical Group
Shiftwise
Sodexo
Sunquest Information Systems, Inc.
TransAmerica
Workday
Zimmer-USA
Ernest Agatstein, M.D.
James Barber
Terry Belmont
Jack Krouskup
Charles B. Patton
James Pieri
Andrew Pines
Christobel Selecky
Verity Health System of California, Inc.
Heritage Provider Network
Regal Medical Group
Josefina Robles
Nuveen Asset Management LLC
The Vanguard Group, Inc.
Lord, Abbett & Co, LLC
Van Eck Associates Corporation
Waheed Wahidi, etal
Verity Health System Retirement Plan A
Retirement Plan For Hospital Employees
Department of Health Care Services (DHCS)
Aetna Life Insurance Company
Ivonne Engelman
Iris Lara, Tanya Lara, Jarmaine Jonhs
Josefina Robles
Diane Nguyen
Allscripts Healthcare LLC
Medline Industries, Inc.
Sodexo (Biomed Services)
Heritage Provider Network (Regal Medical Group)
Premier Healthcare Solutions, Inc.
McKesson Corporation
Centers for Medicare & Medicaid Services
Zimmer USA
Microsoft Licensing Gp
Medtronic USA Inc.
Anthem Blue Cross
Workday, Inc.
Boston Scientific
Stryker Corporation



                                            2
Case 2:18-bk-20151-ER       Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                             Main Document    Page 43 of 45


Stationary Engineers Local 39 Trust-Defined Benefit Plan
Cardinal Health
St. Vincent Independent Physicians Association
Swinerton Builders
United Healthcare
Depuy Synthes
Applecare Medical Management, LLC
Los Angeles County Tax Collector
Blue Shield
CDW Government, Inc.
Stanford Hospital and Clinics
Care 1st Health Plan
Rightsourcing Inc.
Eos Healthcare
Smith Nephew Inc.
American Red Cross
Compspec
Sports, Orthopedic & Rehabilitation Associates
Ftg Builders Inc
Johnson & Johnson Health Care Systems, Inc.
Cochlear Americas
Mike Fayfel
Touchpoint Support Services
Abbott Laboratories Formerly St Jude
Baxter Healthcare
Uhs Universal Hospital Services Inc
Pension Benefit Guaranty Corporation




                                              3
                                        Case 2:18-bk-20151-ER   Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50   Desc
                                                                 Main Document    Page 44 of 45


                                         1                                     EXHIBIT C
                                         2                                CLIENT MATCH LIST
                                         3

                                         4

                                         5

                                         6

                                         7

                                         8

                                         9
                                        10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12
           (213) 623-9300




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19
                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28



                                             108666050\V-6
Case 2:18-bk-20151-ER             Doc 346 Filed 09/29/18 Entered 09/29/18 16:16:50                          Desc
                                   Main Document    Page 45 of 45


                                                  Schedule 2

                                             Client Match List1


Blue Shield of California




1
    Although not a listed as a party in interest on Schedule 1, Cain Brothers has been engaged by NantHealth, Inc.,
    a publicly traded company in which NantWorks, LLC holds a majority interest. As noted in the Debtors’ first
    day filings, NantWorks, LLC also holds a majority interest in Integrity Healthcare, LLC which manages the
    Debtors. Dr. Patrick Soon-Schiong is also an officer and director of NantHealth, Inc. The NantHealth, Inc.
    engagement is unrelated to the Debtors and these Cases.

    Also, affiliates of KBCM have been engaged in certain transactions with Allscripts, DVA Renal, (UHS)
    Universal Hospital Services, Premier Healthcare Solutions and Medtronic, USA (who are listed on Schedule 1)
    in matters wholly unrelated to these Cases.


                                                        1
